UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4530


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAAD SUBHI BASHA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cr-00059-FDW-1)


Submitted: May 31, 2017                                           Decided: June 8, 2017


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank A. Abrams, LAW OFFICE OF FRANK ABRAMS, PLLC, Arden, North Carolina,
for Appellant. Jill Westmoreland Rose, United States Attorney, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Saad Subhi Basha pled guilty, pursuant to a plea agreement, to conspiracy to

distribute and possess with intent to distribute a quantity of marijuana, in violation of

21 U.S.C. § 846 (2012), and conspiracy to engage in money laundering, in violation of

18 U.S.C. § 1956(h) (2012).         The district court sentenced Basha to 30 months’

imprisonment. On appeal, Basha challenges his convictions, arguing that one of his

attorneys, Anthony Brooklier, rendered ineffective assistance and that the Government

engaged in misconduct. Basha also moves for leave to attach a document to his opening

brief.

         The record on appeal consists of: “(1) the original papers and exhibits filed in the

district court; (2) the transcript of proceedings, if any; and (3) a certified copy of the

docket entries prepared by the district clerk.” Fed. R. App. P. 10(a). The rules provide,

however, that the record may be supplemented if “anything material to either party is

omitted from or misstated in the record by error or accident.” Fed. R. App. P. 10(e)(2).

Basha moves for leave to supplement the record with a document that does not fall into

any of the Rule 10(a) categories and apparently was not omitted from or misstated in the

record by error or accident. Accordingly, we deny Basha’s motion.

         To succeed on his ineffective assistance of counsel claims, Basha must show that

Brooklier’s performance was constitutionally deficient and the deficient performance was

prejudicial. Strickland v. Washington, 466 U.S. 668, 687-88, 691-92 (1984). Moreover,

“[u]nless an attorney’s ineffectiveness conclusively appears on the face of the record,

such claims are not addressed on direct appeal” and “should be raised, if at all, in a

                                              2
28 U.S.C. § 2255 motion.” United States v. Faulls, 821 F.3d 502, 507–08 (4th Cir.

2016). To prevail on his prosecutorial misconduct claim, Basha must demonstrate both

that the prosecutor’s conduct was improper and that the conduct prejudicially affected his

substantial rights. United States v. Caro, 597 F.3d 608, 624-25 (4th Cir. 2010). Because

Basha did not raise a prosecutorial misconduct claim in the district court, our review is

for plain error. United States v. Alerre, 430 F.3d 681, 689 (4th Cir. 2005); see Henderson

v. United States, 133 S. Ct. 1121, 1126-27 (2013) (describing plain error review).

      We have found no evidence in the current record supporting Basha’s ineffective

assistance and prosecutorial misconduct claims.      Accordingly, we affirm the district

court’s judgment.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3